Title: From George Washington to George Washington Parke Custis, 24 July 1798
From: Washington, George
To: Custis, George Washington Parke



Dear Washington
Mount Vernon 24th July 1798

Your letter of the 21st Instt was received ⟨last night⟩ The question, “I would thank you to inform me whether I leave it entirely, or not,

so that I ⟨may⟩ pack up accordingly,” really astonishes me! for it would seem as if nothing I could say to you made more than a momentary impression. Did I not, before you went to that Seminary, and since by letter, endeavour to fix indelibly on your mind, that the object ⟨for⟩ which you were sent there, was to ⟨finish a course of education which you yourself were to derive⟩ the benefit of hereafter, ⟨and for pressing which upon you, you would be the first to thank your friends so soon⟩ as reason has its proper sway ⟨in the direction of your⟩ thoughts?
As there is a regular stage between Annapolis and the Federal City, embrace that as the easiest, and most convenient way of getting to the latter, from whence Mr Law, or Mr Peter will, I have no doubt—send you hither—or a horse might meet you there—or at Alexandria, at an appointed time. The family are well, and I am as usual, Your Affectionate

Go: Washington

